On October 10, 1996, it was hereby ordered, adjudged and decreed that for the offense of Count I - Driving or in actual physical control of a motor vehicle while under the influence of alcohol and/or drugs (6th offense), a felony, the defendant is sentenced to the Montana Department of Corrections for a period of ten (10) years, with five (5) years suspended, upon the conditions hereinafter set forth. The Department may place the defendant into an appropriate community based program, facility, or a State correctional institution. It is further ordered, adjudged and decreed that for the offense of Count II - Driving after having been adjudged an habitual traffic offender, a misdemeanor, the defendant is sentenced to the Lewis and Clark County Jail for a period of one (1) year, with all of that time suspended upon the conditions hereinafter set forth. It is further ordered, adjudged and decreed that for the offense of Count III - Driving without liability insurance in effect, a misdemeanor, the defendant shall pay a fine of $350.00 and the mandatory surcharge of $20.00. The sentence imposed for Count II shall run consecutively to the sentence imposed for Count I. The conditions of defendant’s parole/probation are stated in the October 10, 1996 judgment. The defendant is granted six (6) days’ credit for time served prior to sentencing.
On February 20,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 20th day of February, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard G. Phillips.
The Sentence Review Board wishes to thank Roland Levon Starkey for representing himself in this matter.